Exhibit 10 (b)
CONSULTING AGREEMENT
This Consulting Agreement (the “Agreement”) is made and entered as of
December 5, 2008 (the “Effective Date”) by and between JOEL T. MURPHY
(“Executive”), an individual resident of the state of Georgia, and COUSINS
PROPERTIES INCORPORATED (“Company”), a Georgia corporation.
WITNESSETH:
     WHEREAS, Executive has notified Company that he will retire from the
Company effective as of December 31, 2008; and
     WHEREAS, Company and Executive intend to create a consulting arrangement
between Company and Executive where Company may request personal services from
Executive and Executive agrees to provide such services, subject to the specific
terms of this Agreement; and
     WHEREAS, Executive desires and intends to make other and further promises
to Company in exchange for other and further agreed to consideration from and
promises by Company; and
     WHEREAS, the parties desire to state in a single document their
understandings and agreements with respect to the subject matter hereof;
     NOW, THEREFORE, in consideration of the covenants, promises and agreements
set forth herein, and good and valuable consideration, the sufficiency of which
is hereby acknowledged, the parties to this Agreement agree as follows:

1.   Retirement.

  (a)   The parties agree that Executive shall retire and his employment with
Company and any of its parents, subsidiaries or affiliates will cease effective
at the end of the business day on December 31, 2008 (the “Retirement Date”). As
of the Retirement Date, Executive’s employment, and his authority to act for or
on behalf of Company or any of its parents, subsidiaries, or affiliates, shall
be and is terminated.     (b)   Executive agrees that, upon his retirement, he
will immediately return to Company all property, equipment, funds, lists, books,
records and other materials of Company in Executive’s possession; provided that
Executive may retain an electronic and a paper copy of his list of professional
and personal contacts.

2.   Term of Consultancy       Executive and Company acknowledge and agree that
from January 1, 2009 until December 31, 2010, Company may, in its sole
discretion, request that Executive personally provide it consulting services
based on his experience and knowledge regarding the development, acquisition,
financing, management, leasing and sale of real estate. Executive agrees to
provide such services on a non-exclusive basis in any reasonable manner and
within any reasonable timeframe as may be requested by Company

 



--------------------------------------------------------------------------------



 



    taking into account Executive’s other professional and personal commitments;
provided, however, if Executive reasonably believes that complying with any
request for consulting services by the Company would cause a professional,
personal and/or ethical conflict for Executive then he shall so notify the
Company, in writing, of the nature of the conflict, in a manner and with
sufficient detail such that Company can reasonably consider whether any
modification of its request may be made so as to eliminate such conflict for
Executive. If no such modification is made by Company after receiving notice of
a conflict by Executive, or if the request by Company (with or without
modification by Company) creates an unavoidable professional, personal and/or
ethical conflict for Executive, Executive is not obligated by this Agreement or
otherwise to provide the requested consulting services to Company and shall not
be in breach of this Agreement for failing or refusing to provide such
consulting services. Notwithstanding the forgoing, Executive shall not be
obligated to provide any requested consulting services to the Company and shall
not be in breach of this Agreement if Executive determines that providing such
services would impair his ability to obtain employment and Executive gives
written notice of such determination to Company.

3.   Consideration for Covenants by Executive.       Subject to Paragraphs 8 and
9 of this Agreement, as of the Release Effective Date (as defined in the Waiver
and Release attached hereto as Exhibit A), Company shall provide Executive with
the following consideration in exchange for Executive’s promises and covenants
contained in this Agreement:

  (a)   Company will pay Executive $350,000.00, subject to applicable
withholdings.     (b)   With regard to all stock options issued to Executive
under Company’s 1999 Incentive Stock Plan (the “Stock Plan”) that are currently
vested, or will become vested for Executive on or prior to December 31, 2008,
the Company agrees that it will modify such options to allow Executive the right
to exercise such options within the stated term of the stock options (i.e.,
generally the balance of the 10 year exercise period) rather than within one
(1) year of December 31, 2008 (i.e., the rule that would otherwise apply
following retirement of Executive as set forth in the Stock Plan). Executive
understands and agrees that he shall not receive and is not entitled to receive
any additional stock, stock option or restricted stock option grants after
December 31, 2008.     (c)   With regard to the performance conditioned
Restricted Stock Unit (“RSU”) grant to Executive dated as of February 20, 2006
pursuant to the 2005 Restricted Stock Unit Plan, Company agrees that it will
amend the grant as provided in Exhibit B.     (d)   Company will reimburse
Executive for amounts expended by Executive to purchase (via COBRA) health
insurance benefits through Company for up to the earlier of (i) eighteen
(18) months after the Retirement Date or (ii) the date on which Executive
becomes employed with an employer with whom Executive is eligible for health
insurance benefits provided through that employer or (iii) the date Executive is
no longer eligible for COBRA. Executive will tender reasonable and satisfactory
proof of such expenditures, if any, to Company within thirty (30) days of such
expenditure, and Company will reimburse Executive for such expenses within
thirty (30) days of receipt of such proof. Executive also agrees to inform
Company of his becoming employed with an employer with whom Executive is
eligible for health insurance benefits provided through that employer
immediately upon beginning such employment.

2



--------------------------------------------------------------------------------



 



  (e)   Executive will be eligible to receive a bonus and a contribution to the
Company’s profit sharing plan for his employment with Company from January 1
through December 31, 2008; provided, however, that Executive acknowledges that
any such bonus payments or contributions are within the sole discretion of the
Compensation, Succession, Nominating and Governance Committee of the Company’s
Board of Directors and may in fact not be granted to Executive; provided,
further, however, notwithstanding the foregoing, if a bonus for 2008 is awarded
to any of the Company’s 2008 “named executive officers” (i.e., those officers
who’s compensation was disclosed by the Company in its 2008 Proxy Statement to
shareholders: Tom Bell, Dan Dupree, Jim Fleming, Larry Gellerstedt and
Executive) then the Executive will receive a bonus for 2008 in an amount not
less than the product of (i) his target bonus amount for 2008 multiplied by
(ii) the average 2008 bonus award (expressed as a percent of target) made to
such named executive officers other than Executive. Such bonus and profit
sharing contribution, if any, will be paid in 2009 at the time and in the manner
as other similar bonuses and contributions are paid to other then-employed 2008
named executive officers.

4.   Confidentiality.       Executive acknowledges his continuing obligations
after his retirement from Company under the Company’s Code of Conduct regarding
the use, copying, disclosure or other distribution of any “Confidential
Information” (as defined in the Code of Conduct) and any “Trade Secret” (as
defined in the Code of Conduct).   5.   Non-Recruitment of Employees.      
Executive covenants and agrees that prior to June 30, 2009, he will not (without
the prior written consent of the Company) directly or indirectly solicit or
attempt to solicit any current employee of the Company with whom Executive had
personal contact during Executive’s employment with the Company to terminate or
lessen that party’s affiliation with the Company or to violate the terms of any
agreement or understanding between such employee and the Company; provided, for
clarity, this covenant shall not apply to any employee who (i) responds to any
public advertisement or (ii) has been terminated by the Company prior to any
discussion with Executive regarding such matters. Executive hereby acknowledges
and agrees (i) that this Paragraph 5 is reasonable as to time and scope given
the Company’s need to protect its business and personnel and (ii) that Executive
has substantial experience and knowledge such that Executive can readily obtain
subsequent employment without violating this Paragraph 5. This covenant shall be
presumed to be enforceable, and any reading causing unenforceability shall yield
to a construction permitting enforcement. Executive acknowledges and agrees that
any breach by Executive of this covenant will cause irreparable damage to the
Company, the exact amount of which will be difficult to determine, and that the
remedies at law for any such breach will be inadequate. Accordingly, Executive
agrees that, in addition to any other remedy that may be available at law, in
equity, or hereunder, the Company shall be entitled to specific performance and
injunctive relief, without posting bond or other security to enforce or prevent
any violation of this Paragraph 5 by Executive. The existence of any claim or
cause of action by Executive against the Company shall not constitute a defense
to enforcement of this Paragraph 5 by injunction.

3



--------------------------------------------------------------------------------



 



6.   No Disclosure of Terms of Agreement.       Executive agrees that until
disclosed by the Company the terms and conditions of this Agreement are
confidential, and may not and will not be disclosed by him at any time, under
any circumstances, without the express written consent of the Company. Nothing
in this Paragraph shall prohibit Executive from disclosing or discussing this
Agreement with his spouse, attorneys, or tax accountants, provided that any such
individuals are also informed and agree to abide by this non-disclosure
provision, or from disclosing the terms of this Agreement if legally compelled
to do so by a court of competent jurisdiction.   7.   Future Cooperation.      
Executive agrees and covenants that he shall, to the extent reasonably requested
in writing by Company, cooperate with and assist Company in any pending or
future litigation in which Company is a party, and regarding which Executive, by
virtue of his employment with Company, has factual knowledge or information
relevant to said litigation, including, but not limited to, acting as Company’s
representative in any said litigation. Executive further agrees and covenants
that, in any such litigation, he shall provide, without the necessity for
subpoena, in any jurisdiction in which Company requests, truthful testimony
relevant to said litigation. The Company will reimburse Executive for reasonable
expenses incurred with regard to such cooperation and assistance.   8.   Waiver
and Release.       The Company’s obligations under this Agreement, whether to
pay any benefits or make any payments or take any actions or otherwise, are
expressly conditioned on the Company’s receipt of an effective Waiver and
Release in the form attached hereto as Exhibit A, that has been duly executed
and delivered by Executive on or after the Retirement Date and that has not been
revoked within the applicable revocation period contained therein. If Executive
fails to deliver an executed Waiver and Release in the form attached hereto as
Exhibit A to the Company by 5:00pm on Friday, January 23, 2009 or at any time
revokes such Waiver and Release, under the terms set forth therein, then this
Agreement shall terminate on such date, and neither Executive nor the Company
shall have any obligations under this Agreement.   9.   Forfeiture and Return of
Consideration.       Executive agrees that if he violates the provisions of this
Agreement or the Waiver and Release, he will immediately forfeit any portions of
the consideration described in Paragraph 3 of this Agreement that have not
already been paid or distributed. However, nothing in this Agreement shall
preclude Company from seeking and receiving such other monetary and equitable
relief as allowed by law for Executive’s violations of this Agreement, including
reimbursement of payments previously made hereunder or revocation of actions
taken pursuant to the terms hereof.   10.   Release by the Company.       As of
the Release Effective Date (as that term is defined in the Waiver and Release in
the form attached hereto as Exhibit A), the Company hereby knowingly and
voluntarily

4



--------------------------------------------------------------------------------



 



    releases, discharges, and covenants not to sue Executive or any of his
heirs, administrators, executors, personal representatives, beneficiaries or
assigns (collectively referred to herein as the “Executive Releasees”) from and
for all claims, liabilities, demands, and causes of action, known or unknown,
fixed or contingent, of any nature whatsoever, which the Company or its
predecessors, successors, parents, subsidiaries, affiliates, and divisions, and
their respective current and former employees, officers, directors,
shareholders, partners, trustees, representatives, attorneys, and agents ever
had, now has, or may have or claim to have against the Executive Releasees
arising from or related to events which occurred from the beginning of time to
the execution of this Waiver and Release (in the form attached hereto as
Exhibit A). The Company hereby represents and warrants that the Company has not
assigned, transferred, or hypothecated or purported to assign, transfer, or
hypothecate any claim or matter herein released, disclaimed, discharged or
terminated. The Company understands and agrees that this release does not
constitute an admission of liability, wrongdoing, or unlawful conduct on the
part of Executive.   11.   Miscellaneous.

  (a)   Assignment. This Agreement is assignable in whole or in part to any
subsidiaries or affiliates of Company or to any successor to Company, whether by
merger, consolidation, sale of stock, sale of assets or otherwise. This
Agreement is not assignable by Executive other than to his estate, heirs or
beneficiaries.     (b)   Modification. No provision of this Agreement may be
changed, altered, modified or waived except in writing signed by Executive and
the Company.     (c)   Severability. Except as noted herein, should any
provision of this Agreement be declared or determined by any court of competent
jurisdiction to be unenforceable or invalid for any reason, the validity of the
remaining parts, terms or provisions of this Agreement shall not be affected
thereby and the invalid or unenforceable part, term or provision shall be deemed
not to be a part of this Agreement.     (d)   Reformation. If any of the
covenants or promises of this Agreement are determined by any court of law or
equity, with jurisdiction over this matter, to be unreasonable or unenforceable,
in whole or in part, as written, the parties hereby consent to and affirmatively
request that said court reform the covenant or promise so as to be reasonable
and enforceable and that said court enforce the covenant or promise as reformed.
    (e)   Applicable Law. This Agreement has been entered into in and shall be
governed by and construed under the laws of the state of Georgia (except to the
extent that its choice of law rules would apply the laws of another state).    
(f)   Consent to Jurisdiction. Executive consents and waives any objection to
personal jurisdiction and venue in the federal and state courts in Georgia in
any action by Company to enforce this Agreement.     (g)   Attorneys’ Fees and
Costs. Should either party be required to commence an action in any court of
competent jurisdiction to enforce this Agreement, such party shall be entitled
to recover its attorneys’ fees and costs, to the extent that such party is the
prevailing party.

5



--------------------------------------------------------------------------------



 



  (h)   Headings and Captions. The headings and captions used in this Agreement
are for convenience of reference only, and shall in no way define, limit, expand
or otherwise affect the meaning or construction of any provision of this
Agreement.     (i)   Waiver. The waiver by any party to this Agreement of a
breach of any of the provisions of this Agreement shall not operate or be
construed as a waiver of any subsequent or simultaneous breach of the same or
different provisions.     (j)   Entire Agreement. This Agreement, including all
Exhibits attached hereto, constitutes a single integrated contract expressing
the entire agreement of the parties hereto. There are no other agreements,
written or oral, express or implied, between the parties hereto, concerning the
subject matter hereof.     (k)   Counterparts. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original but all of
which shall constitute one and the same instrument.

     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.

          JOEL T. MURPHY
    /s/ Joel T. Murphy     DATE: December 5, 2008 Joel T. Murphy             
COUSINS PROPERTIES INCORPORATED
    DATE: December 5, 2008 By:   /s/ Lawrence B. Gardner         Lawrence B.
Gardner        Senior Vice President — Human Resources     

6



--------------------------------------------------------------------------------



 



         

Exhibit A
Waiver and Release
     The attached Waiver and Release will be given to Joel T. Murphy
(“Executive”), in conjunction with and as contemplated by the Consulting
Agreement, dated as of the 5th day of December, 2008, by and between Executive
and Cousins Properties Incorporated.

7



--------------------------------------------------------------------------------



 



WAIVER AND RELEASE
     This Waiver and Release (this “Release”) is executed and delivered by Joel
T. Murphy (“Executive”), an individual resident of the state of Georgia as of
the date set forth below his signature on the last page of this Release.
WITNESSETH:
     WHEREAS, Executive is a party to that certain Consulting Agreement (the
“Agreement”), dated as of the 5th day of December, 2008, by and between
Executive and Cousins Properties Incorporated, a Georgia corporation (including
any subsidiaries, parents, affiliated entities, successors and assigns)
(hereinafter referred to as the “Company”); and
     WHEREAS, pursuant to the Agreement, Executive is entitled to receive
certain consideration and benefits after his retirement from the Company on and
after December 31, 2008, in exchange for certain promises and actions by
Executive, as defined in the Agreement; and
     WHEREAS, a condition to Executive’s receipt of the consideration and
benefits provided under the Agreement is Executive’s execution and delivery of
this Release; and
     WHEREAS, the consideration and benefits Executive will receive under the
Agreement are benefits Executive would not receive from the Company if Executive
elected not to execute and deliver this Release; and
     WHEREAS, Executive desires to execute and deliver this Release in
accordance with the Agreement and intends to release all claims Executive may
have against the Company or any successor in interest thereto as set forth
herein;
     NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and in the Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Executive agrees as
follows:

1.   General Release and Covenant Not to Sue.       Executive hereby knowingly
and voluntarily releases, discharges, and covenants not to sue the Company, and
its predecessors, successors, parents, subsidiaries, affiliates, and divisions,
and their respective current and former employees, officers, directors,
shareholders, partners, trustees, representatives, attorneys, and agents
(collectively referred to herein as “Releasees”) from and for all claims,
liabilities, demands, and causes of action, known or unknown, fixed or
contingent, of any nature whatsoever, which Executive, or his heirs,
administrators, executors, personal representatives, beneficiaries or assigns
ever had, now has, or may have or claim to have against the Releasees arising
from or related to events which occurred from the beginning of time to the
execution of this Release. This includes, but is not limited to, violations of
any and all federal statutes or regulations, such as the Age Discrimination in
Employment Act, violations of any state statutes, any regulation or local
ordinance, and any other claims under state law for

 



--------------------------------------------------------------------------------



 



    wages, compensation or benefits, or arising in tort or contract. This
Release does not release any claim that may arise from events which occur after
the date of execution of this Release. Executive also does not release claims to
any benefits that Executive is already entitled to receive under the Agreement
or any right Executive has to benefits under the Consolidated Omnibus Budget
Reconciliation Act. However, nothing in this Release or in the Agreement is
intended to or shall be construed to require the Company to institute or
continue in effect any particular plan or benefit sponsored by the Company, and
the Company hereby reserves the right to amend or terminate any of its benefit
plans at any time in accordance with the procedures set forth in the applicable
plans or agreements.

2.   Assignment of Claims.       Executive hereby represents and warrants that
Executive has not assigned, transferred, or hypothecated or purported to assign,
transfer, or hypothecate any claim or matter herein released, disclaimed,
discharged or terminated.   3.   Denial of Liability.       Executive
understands and agrees that this Release does not constitute an admission of
liability, wrongdoing, or unlawful conduct on the part of the Company.   4.  
Miscellaneous.

  (a)   Assignment. This Release is assignable by the Company in whole or in
part to any subsidiaries or affiliates of the Company or to any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise. This Release is not assignable by Executive.     (b)   Modification.
No provision of this Release may be changed, altered, modified or waived except
in writing signed by Executive and the Company’s Senior Vice President of Human
Resources, which writing shall specifically reference this Release and the
provision which the parties intend to waive or modify.     (c)   Severability.
Except as noted below, should any provision of this Release be declared or
determined by any court of competent jurisdiction to be unenforceable or invalid
for any reason, the validity of the remaining parts, terms or provisions of this
Release shall not be affected thereby and the invalid or unenforceable part,
term or provision shall be deemed not to be a part of this Release.     (d)  
Reformation. If any of the covenants or promises of this Release are determined
by any court of law or equity with jurisdiction over this matter to be
unreasonable or unenforceable, in whole or in part, as written, the parties
hereby consent to and affirmatively request that said court reform the covenant
or promise so as to be reasonable and enforceable and that said court enforce
the covenant or promise as reformed.     (e)   Applicable Law. This Release has
been entered into in and shall be governed by and construed under the laws of
the State of Georgia without regard to choice of law rules.

2



--------------------------------------------------------------------------------



 



  (f)   Consent to Jurisdiction and Venue. Executive consents and waives any
objection to personal jurisdiction and venue in the federal and state courts in
Georgia in any action by Company to enforce this Agreement.     (g)   Attorneys’
Fees and Costs. Should Executive or the Company be required to commence an
action in any court of competent jurisdiction to enforce this Release, such
party shall be entitled to recover its attorneys’ fees and costs, to the extent
that such party is the prevailing party.     (h)   Headings and Captions. The
headings and captions used in this Release are for convenience of reference
only, and shall in no way define, limit, expand or otherwise affect the meaning
or construction of any provision of this Release.     (i)   No Waiver. The
waiver by the Company of a breach of any of the provisions of this Release shall
not operate or be construed as a waiver of any subsequent or simultaneous breach
of the same or different provisions.     (j)   Counterparts. This Release may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same instrument.

5.   Understanding.       Executive warrants and agrees that:

  (a)   Executive has been given a period of at least twenty-one (21) calendar
days to consider the terms of this Release and that Executive has been, and
hereby is advised in writing to seek the advice of an attorney regarding the
content and effect of this Release. In the event Executive delivers to the
Company an executed Release before the end of the twenty-one (21) calendar day
consideration period, Executive has voluntarily waived the right to the full
twenty-one (21) calendar day period, and Executive’s decision to do so is
knowing and voluntary and not induced through fraud, misrepresentation or threat
to withdraw or alter the offer prior to the expiration of the twenty-one
(21) calendar day period;     (b)   Executive has a period of seven (7) calendar
days following the date on which Executive delivers this Release to revoke the
Release;     (c)   If Executive chooses to revoke this Release, Executive must
provide written notification of such revocation to Lawrence B. Gardner, Senior
Vice President of Human Resources, Cousins Properties Incorporated, 191
Peachtree Street, Suite 3600, Atlanta, Georgia, 30303-1740, and such notice must
be received by close of business on the 7th day following the date Executive
signed this Release in order to be effective;     (d)   Executive has been and
hereby is advised that this Release shall not become effective or enforceable
until the next business day after the end of any applicable revocation period
set forth herein (the “Release Effective Date”) or in the Agreement;     (e)  
Executive has carefully read and fully understands all of the provisions of this
Release;     (f)   Executive knowingly and voluntarily agrees to all the terms
set forth in this Release and intends to be legally bound by the same;

3



--------------------------------------------------------------------------------



 



  (g)   Executive is, through this Release, releasing the Releasees from any and
all claims Executive may have against the Company, except to the extent
expressly provided otherwise herein; and     (h)   In entering into this
Release, Executive relies wholly upon Executive’s own judgment and has not been
influenced by any statement made by the Company or by any person representing or
employed by the Company.

     IN WITNESS WHEREOF, the undersigned has executed this Release as of the
date set forth below.

            “Executive”
      /s/ Joel T. Murphy      Name:  Joel T. Murphy            Date:  January 2,
2009           

     Acknowledged and Accepted by the Company, as defined in the Release.

                By:   /s/ Robert M. Jackson        Name:   Robert M. Jackson   
    Title:   Senior Vice President        Date:   January 2, 2009     

4



--------------------------------------------------------------------------------



 



Exhibit B
Form of Amendment to the February 20, 2006 Restricted Stock Unit Grant
     The attached Amendment Number One to Restricted Stock Unit Certificate
(“Amendment”) will be given to Joel T. Murphy (“Executive”), in conjunction with
and as contemplated and agreed to by the Consulting Agreement, dated as of the
5th day of December, 2008, by and between Executive and Cousins Properties
Incorporated.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
AMENDMENT NUMBER ONE TO
RESTRICTED STOCK UNIT CERTIFICATE
     This Amendment Number One to Restricted Stock Unit Certificate
(“Amendment”) is made and entered as of January 12, 2009 by and between Joel T.
Murphy (“Key Employee”) and Cousins Properties Incorporated (“CPI”).
WITNESSETH:
     WHEREAS, CPI adopted its 2005 Restricted Stock Unit Plan (“Plan”) to
provide restricted stock unit awards to certain key employees, including Key
Employee, subject to such terms and conditions as set forth in the restricted
stock unit certificates with such key employees;
     WHEREAS, pursuant to the Plan, CPI entered into a Restricted Stock Unit
Certificate (“Certificate”) with Key Employee which evidences the grant by CPI
to Key Employee of an award (“Award”) of 100,000 Restricted Stock Units with a
Grant Date of February 20, 2006, which award is subject to such vesting and
other conditions as set forth in the Certificate;
     WHEREAS, the number of Restricted Stock Units subject to the Award has been
(and may again at some time in the future be) adjusted in accordance with the
terms of the Plan and/or the Certificate;
     WHEREAS, Key Employee desires to retire from CPI effective December 31,
2008;
     WHEREAS, in connection with Key Employee’s resignation, CPI and Key
Employee have agreed to amend the terms of the Certificate effective on the
Release Effective Date (as such term is defined in the Waiver and Release which
is attached as Exhibit A to the Consultancy Agreement by and between CPI and Key
Employee dated November [     ], 2008) (“Release Effective Date”) to waive the
requirement that Key Employee remain employed through the last date of the
Applicable Period (as defined in the Certificate) to vest in the Award, to
reduce the number of Restricted Stock Units subject to the Award, and to provide
for certain additional amendments if the restricted stock unit certificate with
performance conditions between CPI and Larry Gellerstedt dated February 20, 2006
(“Gellerstedt Certificate”) is amended;
     NOW, THEREFORE, pursuant to the power to amend reserved in the Plan, the
Certificate is hereby amended as follows effective as of the Release Effective
Date:
§ 1
     The number of Restricted Stock Units subject to the Award shall be reduced
to 57% of the number of Restricted Stock Units otherwise payable pursuant to the
Award,

 



--------------------------------------------------------------------------------



 



rounding any fractional Restricted Stock Units down to the next whole number of
Restricted Stock Units.
§ 2
     The requirement in § 4(a) of the Certificate that Key Employee remain
continuously employed by CPI for the entire Applicable Period to vest with
respect to the Restricted Stock Units is hereby waived.
§ 3
     If CPI and Larry Gellerstedt agree to amend the Gellerstedt Certificate in
any manner whatsoever, CPI must timely offer to amend the Certificate in the
same manner and effective as of the same effective date as the amendment to the
Gellerstedt Certificate. Key Employee shall have seven (7) days after receipt of
the offer to agree to the amendment. Any terms agreed to by Larry Gellerstedt as
a condition to the amendment to the Gellerstedt Certificate (whether or not such
terms are expressed as part of the Gellerstedt Certificate) shall be imposed on
Key Employee as a condition to the amendment of the Certificate; provided, that
any such condition shall not apply to Executive if it cannot be satisfied by
Executive because he is no longer employed by CPI.
§ 4
     Except as set forth in this Amendment, the Certificate shall continue in
full force and effect. If no Release Effective Date occurs, this Amendment shall
be null and void ab initio.
     IN WITNESS WHEREOF, CPI and Key Employee have caused this Amendment to be
executed this 20th day of January, 2009.

            Cousins Properties Incorporated
    (Corporate Seal)  By:   /s/ Robert M. Jackson         Title:  Senior Vice
President & General Counsel     

          Attest:
      By:   /s/ Chuck Olderman        Title:  Senior Vice President & Assistant
Secretary   

            Joel T. Murphy            /s/ Joel T. Murphy     

-2-